Name: 92/338/EEC: Commission Decision of 25 June 1992 authorizing the United Kingdom to extend intra-Community surveillance in respect of bananas originating in certain third countries and put into free circulation in the other Member States (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1992-07-07

 Avis juridique important|31992D033892/338/EEC: Commission Decision of 25 June 1992 authorizing the United Kingdom to extend intra-Community surveillance in respect of bananas originating in certain third countries and put into free circulation in the other Member States (Only the English text is authentic) Official Journal L 187 , 07/07/1992 P. 0046 - 0047COMMISSION DECISIONof 25 June 1992 authorizing the United Kingdom to extend intra-Community surveillance in respect of bananas originating in certain third countries and put into free circulation in the other Member States (Only the English text is authentic) (92/338/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 115 thereof, Having regard to Commission Decision 87/433/EEC (1) of 22 July 1987, on surveillance and protective measures which Member States may be authorized to take pursuant to Article 115 of the EEC Treaty, and in particular Articles 1, 2 and 5 thereof, Whereas the Commission, by Decision 80/776/EEC (2), as amended by Decision 80/920/EEC (3), authorized the United Kingdom to introduce intra-Community surveillance in respect of imports of bananas falling within subheading ex 0803 00 10 of the CN code, originating in certain third countries other than ACP States and put into free circulation in the other Member States; Whereas the Commission, by Decision 92/4/EEC (4) extended the abovementioned surveillance to 30 June 1992; whereas the Government of the United Kingdom submitted a request to the Commission for authorization to maintain such surveillance until 31 December 1992; Whereas the circumstances which led the Commission to adopt Decision 80/776/EEC persist, namely: the need to ensure the effectiveness of the commercial policy measures which the United Kingdom has to implement in respect of imports of bananas originating in certain third countries in order to fulfil the requirements of Protocol 5 to the LomÃ © Convention; Whereas in these circumstances authorization should be given to the United Kingdom to extend the intra-Community surveillance of imports of the products in question with regard to the third countries listed in the Annex to this present Decision; whereas this authorization should be limited until 31 December 1992, with regard to the achievement of the single market in the Community, HAS ADOPTED THIS DECISION: Article 1 The period of validity of Decision 80/776/EEC is hereby extended to 31 December 1992 with regard to the intra-Community imports of fresh bananas originating in the third countries listed in the Annex. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 25 June 1992. For the Commission Frans ANDRIESSEN Vice-President